—In a proceeding pursuant to CPLR article 78, the appeal is, by permission, from an order of the Supreme Court, Nassau County (Lockman, J.), dated March 14, 1997, which, inter alia, granted the petitioner’s motion to transfer venue of the proceeding to Albany County.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the court properly granted the petitioner’s motion to transfer venue of the matter to Albany County (see, County of Nassau v State of New York, 249 AD2d 353 [decided herewith]). Miller, J. P., Joy, Altman and McGinity, JJ., concur.